Citation Nr: 0740428	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

This case was previously remanded in a Board decision dated 
in March 2007.
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained. 

2.  Bilateral hearing loss was not manifested during active 
duty service or within one year of separation; and a current 
hearing loss disability has not been etiologically related to 
service by competent medical evidence.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003 and April 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  Moreover, 
all pertinent development has been undertaken and all 
available evidence has been obtained in this case.  In 
connection with the March 2007 Board remand decision, the RO 
sent correspondence to the veteran in April 2007.  He was 
requested to identify any additional medical treatment 
records and any prior employee health records that included a 
complaint of hearing loss or showed hearing tests performed 
in the course of his employment.  The veteran responded that 
he had no further evidence to submit; and has not since 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the veteran avers that he incurred a hearing 
loss disability as a result of his military service.  The 
veteran's military records show that he served in the 
Republic of Vietnam in a non-combat capacity as a key punch 
operator performing data entry.  His military decorations and 
service records also do not indicate that he was directly 
involved in combat operations against military forces during 
his posting in Southeast Asia.  

Service medical records do not indicate the veteran sustained 
any ear trauma in service.  A clinical record dated in 
February 1970 shows the veteran complained he could not hear 
out of his left ear as well as the right one. Upon physical 
examination there was a hearing loss present in the left ear 
above 6000 hertz (Hz).  Tympanic membranes were normal 
bilaterally.  There was no problem with speech recognition.  

The April 1970 separation examination shows pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
4000
AVG.
RIGHT
0
0
0
10
10
LEFT
0
0
0
10
10

The veteran denied ear trouble on the corresponding Report of 
Medical History form.

Post service, the veteran was employed as a pipe fitter for 
33 years.  He alleges having worn hearing protection during 
that time.  A hearing loss was first diagnosed in June 1998, 
many years after the veteran was separated from service.  The 
examination was conducted by a private contractor, through 
his employer, Harris Environmental Systems.  The veteran was 
advised to wear hearing protection when exposed to loud 
sounds.  The examination was conducted in compliance with 
OSHA and state OSHA standards.  It is not known if the 
veteran was required to have hearing tests prior to 1998.  

A VA fee-based audiology examination was performed in August 
2003.  It does not appear that the examiner was provided the 
claims folder for review in conjunction with the audiology 
examination.  The veteran reported exposure to heavy 
artillery fire during his time of service and recalled no 
hearing protection being worn at that time.  He complained of 
hearing difficulty when carrying on conversations, especially 
in groups.  He also informed the examiner of his 33 year of 
employment as a pipe fitter with hearing protection used.  

Upon physical examination, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
AVG.
RIGHT
15
30
45
55
50
45
LEFT
15
20
40
50
60
47.5

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  Based on a history provided by the 
veteran, the audiologist concluded that his hearing loss was 
the result of noise exposure in service.  

In August 2007, the veteran underwent a VA audiology 
examination.  The examiner indicated review of the claims 
file and medical records.  The veteran reported difficulty 
hearing in competing, while watching television, talking on 
the telephone and when using a walkie-talkie.  The veteran 
also reported a history of occupational noise exposure 
working as a pipe fitter around construction noise.  He 
denied any recreational noise exposure.  Tymapnometry was 
within normal limits bilaterally.

Upon physical examination, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
AVG.
RIGHT
10
30
45
45
55
43.75
LEFT
15
25
50
55
65
48.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 in the left ear.  The 
examiner opined that based upon the administered hearing 
tests, and a review of the record, the etiology of the 
current hearing loss was less likely than not (less than a 
50/50) probability caused by or a result of military noise 
exposure.  He noted that although a mild high frequency 
hearing loss at 6000 Hz was noted on February 1970; a follow 
up examination in April 1970 showed hearing to be within 
normal limits, suggesting that the February examination may 
have been a threshold shift.  The rational given was based 
upon the veteran's reported military background; service 
medical records; audiological data; and comparisons of the 
pre and post-military examination; and occupational hearing 
examinations following military service.

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Board finds that service 
connection is not warranted.  In this regard, the competent 
evidence does not show that current hearing loss was incurred 
in, or aggravated by the veteran's military service.  

A grant of service connection requires that there be a nexus 
between the current disability and the veteran's military 
service.  The most probative medical evidence of record shows 
that the veteran's current bilateral hearing loss was not 
caused by or related military service.  The August 2003 
examiner opined that the veteran's current hearing loss 
disability was due to military noise exposure.  However, 
because this examiner was not provided the claims folder, his 
examination was incomplete.  Therefore, the Board considers 
his medical opinion concerning the etiology of the hearing 
loss to be less probative than the opinion provided by the 
latter examiner.  It is noted that medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The August 2007 examiner is shown to have reviewed the 
veteran's claims folder and, to the extent the provided 
opinion is in disagreement with the August 2003 VA fee-based 
medical opinion, the more thorough consideration of the 
evidence in the record warrants a higher degree of probative 
weight.  This examiner concludes that the veteran's current 
hearing loss is less likely than not related to military 
service.  The evidentiary record does not otherwise contain 
another more probative medical evidence refuting this 
opinion.  Therefore, the Board finds that veteran's current 
hearing loss was not incurred or due to military service.

In addition, sensorineural hearing loss did not manifest to a 
compensable degree within one year of separation from active 
duty.  The veteran separated from service in August 1970 and 
the first evidence of a chronic bilateral hearing loss 
disability was not until 1998; 18 years after separation from 
service.  Therefore, the current hearing loss may not be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran and his spouse have submitted written statements 
indicating that the veteran first experienced difficulty with 
his hearing upon returning from service in Vietnam, and that 
this difficulty has continued over the years.  The Board 
finds that these statements, attesting to their observation 
of the veteran's overt hearing loss, are less probative than 
the opinion of the August 2007 medical examiner.  This is 
because as lay persons, they are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


